
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10


IRON MOUNTAIN INCORPORATED
Compensation Plan for Non-Employee Directors

Restatement Date   May 27, 2004
Eligibility
 
All non-employee Directors
Annual Retainer
 
$20,000 per year (paid in quarterly installments)
Meeting Fees
 
$1,000 per committee meeting and/or quarterly Board meeting attended live or by
teleconference (paid quarterly)
Chairperson Fees
 
$5,000 per year retainer (paid in quarterly installments) for acting as
Chairperson of the Executive, Governance or Compensation Committee; $20,000 per
year retainer (paid in quarterly installments) for acting as Chairperson of the
Audit Committee; $25,000 per year retainer (paid in quarterly installments) for
acting as the "lead" Director
Meeting Expenses
 
Reimbursement for all normal travel expenses to attend meeting (paid quarterly)
Group Insurance Benefits
 
Iron Mountain's group medical and dental benefits (single or family) are
available to non-employee Directors, but they pay the full premium; life, AD&D,
STD and LTD insurance are not available to non-employee Directors
Amount of Options
 
Options to purchase $200,000 of stock (calculated by dividing $200,000 by fair
market value of stock on date of grant, disregarding fractional shares)
Type of Options
 
Options must be non-qualified
Timing of Option Grants
 
Stock options granted to all non-employee Directors on initial Restatement Date
(May 27, 2004) and every 3 years thereafter; newly elected non-employee
Directors receive grant as soon as practical after their election, and every
3 years thereafter
Vesting of Options
 
Options vest 8.33% per quarter from time of grant and fully vest after 12
quarters; options will become fully vested, unless doing so would result in a
"parachute payment," upon retirement or upon the failure of a non-employee
director to stand for reelection if he has not breached his fiduciary
responsibilities or otherwise engaged in gross misconduct as a director
Exercise Price of Options
 
Fair market value on date of grant
Terms of Options
 
10 years
Cessation of Service as a Director
 
Vested options must be exercised within 60 days by a non-employee Director or
his beneficiary
Restrictions on Resale
 
None
Restrictions on Transfer
 
Options may not be transferred (except upon death)      

--------------------------------------------------------------------------------




SEC Considerations
 
Options will generally be granted under the Iron Mountain Incorporated 2002
Stock Incentive Plan (but may be granted under the Iron Mountain Incorporated
1995 Stock Option Plan or the Iron Mountain Incorporated 1997 Stock Incentive
Plan), the shares of each of which are registered on Form S-8; insider trading
restrictions and short-swing profit rules of the Securities Exchange Act of 1934
apply
Shareholder Approval
 
Not required
Source of Shares
 
Treasury shares or authorized, but unissued shares will be used for options
Taxation of Options
 
Non-employee Directors pay ordinary income tax (and SECA tax) at time of
exercise on spread between exercise price and fair market value on date of
exercise; Iron Mountain gets a corresponding tax deduction at that time

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10

